Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 10, 11, 19, 26, and 33 are amended. 

Claims 1 – 37 are pending. 

Response to Amendment
The objection the abstract of the disclosure is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 12/15/2021, with respect to the rejection of amended claims 1 – 32, under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection of amended claims 1 – 32, under 35 U.S.C. 103 has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Claim 19
a controller configured to: 

identify a signal for transmission, the signal modulated using a modulation scheme that includes at least four physical levels; and 

determine a first bit indicating a first output value for a cyclic redundancy check associated with a first portion of the signal and a second bit indicating a second output value for the cyclic redundancy check associated with a second portion of the signal based at least in part on a half-rate calculation; 

a driver coupled with the controller and configured to: 

map, based at least in part on the first bit and the second bit, the first bit with a first physical level of the at least four physical levels and the second bit with a second physical level of the at least four physical levels, wherein the first physical level and the second physical level are separated by a single third physical level of the at least four physical levels; and 

a transmitter coupled with the driver and configured to: 

transmit the signal based at least in part on mapping the first bit with the first physical level and the second bit with the second physical level.
Claim 20
the driver is further configured to: map the first bit or the second bit with a termination level of the at least four physical levels.

the driver is further configured to: map the first bit or the second bit with a highest level of the at least four physical levels.
Claim 22
the driver is further configured to: map the first bit or the second bit with a lowest level of the at least four physical levels.
Claim 23
the driver is further configured to: 

convert a first logic level corresponding to the first bit to the first physical level; and 

convert a second logic level corresponding to the second bit to the second physical level, wherein mapping the first bit with the first physical level and the second bit with the second physical level is based at least in part on converting the first logic level and the second logic level.
Claim 26
a receiver configured to receive a signal modulated using a modulation scheme that includes at least four physical levels; and 

a controller coupled with the receiver and configured to: 

map, based at least in part on receiving the signal, a first physical level of the at least four physical levels with a first bit value associated with a first portion of the signal and a second physical level of the at least four physical levels with a second bit value associated with a second portion of the signal, wherein the first physical level and the second physical level are separated by a single third physical level of the at least four physical levels; 

determine, based at least in part on mapping the first physical level with the first bit value and the second physical level with the second bit value, a first bit indicating a first output value for a cyclic redundancy check associated with the signal and a second bit indicating a second output value for the cyclic redundancy check associated with the signals wherein the cyclic redundancy check is based at least in part on a half-rate calculation; and

store, based at least in part on determining the first bit and the second bit, the first bit indicating the first output value and the second bit indicating the second output value for the cyclic redundancy check.
Claim 27
the receiver is further configured to: map a termination level of the at least four physical levels with the first bit value or the second bit value.
Claim 28
the receiver is further configured to: map a highest level of the at least four physical levels with the first bit value or the second bit value.
Claim 29
the receiver is further configured to: map a lowest level of the at least four physical levels with the first bit value or the second bit value.
Claim 30
the receiver is further configured to: 

convert the first physical level to a first logic level that corresponds to the first bit value; and 

convert the second physical level to a second logic level that corresponds to the second bit value.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1 – 37 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The present invention includes a method and an apparatus.



The prior art of record (Bhatia et al., U.S. Publication 2019/0340068 (herein Bhatia), Naiss et al., U.S. Publication 2018/0102168 (herein Naiss), and Park et al. U.S. Publication 2013/0173999 (herein Park), as examples of such prior art) do not teach the same. 

Bhatia teaches: Encoders and decoders are provided for memory systems.  An encoder scrambles data bits corresponding to a logical page, selected from among multiple logical pages, using a plurality of random sequences, to generate a plurality of scrambled sequences; selects, as an encoded sequence, a scrambled sequence among the plurality of scrambled sequences; and provides a memory device with the encoded sequence to store the encoded sequence in multiple level cells.  The selected scrambled sequence has the lowest number of logical high values among the plurality of scrambled sequences.

Naiss teaches: A method for storing data multi-level cell (MLC) memory includes receiving data to be stored.  The received data is divided into units of x bits, where x is an integer greater than or equal to 3.  Each of the units of x bits is stored over a span of 

Park teaches: An apparatus and method for hierarchical modulation and demodulation in a wireless communication network are provided.  A hierarchical modulation apparatus may map information bits to a plurality of levels based on a predetermined level map, may generate an error verification code for each of the levels based on the information bits mapped to the levels, may generate coded information bits for each of the levels, and may map bits in a predetermined position among the coded information bits, to Pulse-Position Modulation (PPM) symbols in a sequence of the levels.

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 – 37 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Daniel F. McMahon/Primary Examiner, Art Unit 2111